 Case: 19-11636-MAF Doc #: 59 Filed: 03/03/20 Desc: Main Document                      Page 1 of 4




                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF NEW HAMPSHIRE


In re:                                                                         § Case No. 19-11636-MAF
         Lisa M. Piandes                                                       §
                                                                               §
                        Debtor(s)                                              §

         CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT

Lawrence P. Sumski, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:

         1) The case was filed on 11/24/2019.

         2) The plan was confirmed on NA.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on NA.

       4) The trustee filed action to remedy default by the debtor in performance under the plan on
11/26/2019.

         5) The case was converted on 02/27/2020.

         6) Number of months from filing or conversion to last payment: 0.

         7) Number of months case was pending: 4.

         8) Total value of assets abandoned by court order:              NA.

         9) Total value of assets exempted:        $127,790.87.

         10) Amount of unsecured claims discharged without full payment:               $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (09/01/2009)
 Case: 19-11636-MAF Doc #: 59 Filed: 03/03/20 Desc: Main Document             Page 2 of 4




Receipts:
      Total paid by or on behalf of the debtor   $      0.00
      Less amount refunded to debtor             $      0.00
NET RECEIPTS:                                                             $           0.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                   $       0.00
       Court Costs                                             $       0.00
       Trustee Expenses & Compensation                         $       0.00
       Other                                                   $       0.00

TOTAL EXPENSES OF ADMINISTRATION:                                  $           0.00

Attorney fees paid and disclosed by debtor:      $   4,000.00




UST Form 101-13-FR-S (09/01/2009)
Case: 19-11636-MAF Doc #: 59 Filed: 03/03/20 Desc: Main Document                        Page 3 of 4




Summary of Disbursements to Creditors:

                                         Claim            Principal          Interest
                                         Allowed          Paid               Paid
Secured Payments:
      Mortgage Ongoing                   $         0.00   $           0.00   $          0.00
      Mortgage Arrearage                 $         0.00   $           0.00   $          0.00
      Debt Secured by Vehicle            $         0.00   $           0.00   $          0.00
      All Other Secured                  $         0.00   $           0.00   $          0.00
TOTAL SECURED:                           $         0.00   $           0.00   $          0.00

Priority Unsecured Payments:
       Domestic Support Arrearage        $         0.00   $           0.00   $          0.00
       Domestic Support Ongoing          $         0.00   $           0.00   $          0.00
       All Other Priority                $         0.00   $           0.00   $          0.00
TOTAL PRIORITY:                          $         0.00   $           0.00   $          0.00

GENERAL UNSECURED PAYMENTS: $                      0.00 $             0.00 $            0.00




Disbursements:

      Expenses of Administration         $          0.00
      Disbursements to Creditors         $          0.00

TOTAL DISBURSEMENTS:                                                         $           0.00




UST Form 101-13-FR-S (09/01/2009)
 Case: 19-11636-MAF Doc #: 59 Filed: 03/03/20 Desc: Main Document                   Page 4 of 4




       12) The trustee certifies that the foregoing summary is true and complete and all administrative
matters for which the trustee is responsible have been completed. The trustee requests that the trustee be
discharged and granted such other relief as may be just and proper.




Date: 03/03/2020                     By: /s/Lawrence P. Sumski
                                       Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork
Reduction Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
